JUDGMENT
This cause was submitted on a.petition for review of a final order of the National Labor Relations Board and cross-application by the National Labor Relations Board for enforcement. The cases were submitted on the record, briefs of the parties and were argued by counsel.
After consideration, it is hereby ordered and adjudged that the National Labor Relations Board’s cross-application for enforcement is granted in part and the petition for review is granted in part in accordance with the opinion of this Court, dated June 21, 2017. Petitioner/Cross-Respondent North Memorial Health Care is hereby ordered to abide by the proposed judgment which is attached to this judgment and incorporated herein.